DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 14 April 2022.
Claims 1 – 18 and 21 – 22 are pending. Claims 19 – 20 are cancelled by Applicant.  

Continued Examination   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6 August 2019, 19 August 2019, 22 January 2021, 15 December 2021, and 14 Aril 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Allowable Subject Matter
Claims 1 – 18 and 21 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation “a closure mode, wherein said shiftable shaft drivingly engages said closure gear to operably couple said rotatable input with said closure system, and wherein said shiftable shaft drivingly disengages from said firing gear to operably decouple said firing system from said rotatable input; and a firing mode, wherein said shiftable shaft drivingly engages said firing gear to operably couple said rotatable input with said firing system, and wherein said shiftable shaft drivingly disengages from said closure gear to operably decouple said closure system from said rotatable input.”  The closest prior art, Timm et al. (US 8,616,431 B2), hereinafter Timm, discloses a shiftable shaft, wherein the closure gear and the firing gear are mounted on the shiftable shaft; however, the shiftable shaft does not disengage from firing gear in a closure mode and the shiftable shaft does not disengage from the closure gear in a firing mode, as required by the claim.  The prior art of record does not suggest such a modification.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Regarding claims 21 and 22, upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation “a shiftable shaft, a closure gear mounted on said shiftable shaft, and a firing gear mounted on said shiftable shaft, wherein said shiftable shaft is shiftable relative to (or, is selectively engageable with and disengageable from) said closure gear and said firing gear,”  The closest prior art, Timm et al. (US 8,616,431 B2), hereinafter Timm, discloses a shiftable shaft, wherein the closure gear and the firing gear are mounted on the shiftable shaft; however, the shiftable shaft does not shift relative to or is selectively engageable with and disengageable from, the closure gear and the firing gear, as required by the claim.  The prior art of record does not suggest such a modification.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        7 May 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731